Justice LaVECCHIA,
dissenting.
I firmly believe that hard and fast protocols for on-the-scene police activity are not appropriately set from the peaceful vantage that comes with subsequent judicial review. Law enforcement officers perform difficult tasks in oft-dangerous surroundings. Field officers should be supported for on-the-spot decisions made as events unfold that pose risk of harm to officers or to others. See State v. Davila, 203 N.J. 97, 102-03, 999 A.2d 1116 (2010) (recognizing protective sweep as among steps that police reasonably may take to protect themselves from harm in the performance of lawful duties).
That said, I find myself in disagreement with the majority in this appeal. The issuance of a search warrant does not give officers a license to execute the warrant in any manner they wish, *454for doing so could lead to the unreasonable execution of the judicially authorized warrant. Evidence secured in such fashion has been excluded by this Court. See State v. Johnson, 168 N.J. 608, 616, 775 A.2d 1273 (2001) (excluding evidence secured by no-knock entry where such means of entry had not been authorized by warrant-issuing court, noting that “the method of an officer’s entry into a dwelling is an element of the reasonableness inquiry under the Fourth Amendment” and New Jersey Constitution’s analog (internal quotation marks omitted)). However, if on-the-scene danger arises to which the executing police may point, then police must be afforded flexibility to protect themselves and civilians at risk from that danger. I would agree that when the police can show that exigent and dangerous circumstances arise at the scene, the use of tactics to combat the danger, including surprise or the use of force, does not render execution of the originally issued knock-and-announce warrant unreasonable. Id. at 617-18, 775 A.2d 1273.
In this matter, a no-knock warrant was requested by the State and denied by the court. Instead, the court issued a knock-and-announce warrant. Nevertheless, the officers executing the warrant deployed a flash bang, which is a device that emits an intensely bright flash and a percussive, loud blast of sound. It has been called a percussion grenade. See State v. Robinson, 200 N.J. 1, 8, 974 A.2d 1057 (2009). The detonation of the flash bang in this matter occurred before the police knocked and announced their presence in the execution of the search warrant. No on-the-scene danger arose at the time of the warrant’s execution — none at least to which the police have pointed or that the record reveals — that made the use of a flash-bang device the tactical decision that the State now labels it. Rather, the decision to use a flash bang appears to me, as it did to the Appellate Division majority, to have been a pre-planned activity that is dissonant with the reasonable execution of the knock-and-announce search warrant that had been issued.
*455The majority’s decision is remarkable in that the Court goes further than any other in the country by finding the execution of a knock-and-announce search warrant to be reasonable where officers used a flash-bang device before even getting out of their cars. The Court is unable to cite to a single case, either federal or state, in which a flash-bang device was used before officers announced their presence in the execution of a knock-and-announce warrant. Respectfully, I must dissent.
I.
As the Appellate Division majority described the scene that unfolded in the execution of this search warrant, twelve police officers, some of whom were wearing helmets and protective gear, stormed defendant’s driveway to execute a knock-and-announce warrant in a suburban neighborhood several blocks away from the police station. Notably, a police investigation had concluded that defendant lived with his two parents, one of whom was approaching the age of seventy and the other who was over seventy. At the time of the search, the garage door to the home was open, and defendant was standing outside on the driveway apron with an unidentified individual. In an effort to catch defendant in the act of dealing drugs, officers threw the flash-bang device onto the driveway. We are told that this was done in an attempt to draw defendant out of the garage, although the logic to that is far from clear.1
The scene resembled a military raid on a compound instead of a drug search in a suburban neighborhood. Indeed, a pre-raid analysis of the search concluded that the entry of the home, even taking into account the presence of firearms lawfully owned and registered by defendant’s father, was in the lowest category of risk. As part of the preparation to execute the search warrant, *456the police completed a “risk assessment matrix,” which uses a point system to evaluate the risk to police safety:
01-14 Points Serviee/execution may be handled by unit supervisor.
15-24 Points Consultation with the Monmouth County Emergency Response Team (MOCERT) Coordinator is required. MOCERT service of the warrant is optional. 25 plus Points Monmouth County Emergency Response Team (MOCERT) is required for servieafexecution of the warrant.
The point level assigned to the search warrant of defendant’s home was nine points, putting the execution in the lowest category of risk. Nonetheless, the police decided to use the Emergency Response Team and a flash bang to execute the warrant.
Per the plan, twelve officers were divided into three teams. Team One consisted of five officers whose task was to throw a flash bang onto defendant’s driveway, proceed to the garage, detain anyone present, and secure the rest of the first floor of the house. Team Two consisted of four officers whose task was to knock and announce their presence at the front door of the house and secure the second floor of the house. Team Three consisted of three officers who stayed behind the house to ensure that no one escaped.
The search warrant was executed in the afternoon on August 24, 2007. At the time, defendant was standing in front of the open garage with another individual. Team One threw the flash bang onto defendant’s driveway and yelled “Police, search warrant. Police, we have a search warrant.” As the police approached, the two men ran back into the garage. Team One pursued them with guns drawn and, without any real resistance, placed both men in handcuffs. Four officers from Team One then announced their presence and knocked on the garage door connected to the house for three or four seconds and proceeded to enter.
Meanwhile, just after Team One entered the house, Team Two announced their presence and knocked at the front door. After knocking for about three to four seconds, Team Two applied a battering ram to break down the door. Team One, already upstairs in the house securing defendant’s sixty-nine-year-old mother, radioed Team Two to cease using the battering ram and *457to enter through the garage door. After these events unfolded, defendant’s father returned home from a walk in a local park.
Defendant filed a motion to suppress the evidence seized from the home. The motion was denied after a hearing in which defendant, his parents, and the officers involved in the search testified. Defendant entered a guilty plea to first-degree possession of LSD with intent to distribute, N.J.S.A. 2C:35-5b(6), and third-degree possession of prescription drugs with intent to distribute, N.J.S.A. 2C:35-5b(5). The remaining charges were dismissed. Defendant appealed, and in a split decision, the Appellate Division reversed, concluding that although the planned use of a flash bang might have been appropriate had a no-knock warrant been granted, its use was inconsistent with the reasonable execution of the knock-and-announce warrant that was issued. A dissent brought this matter to us as of right. R. 2:2-l(a)(2).
II.
Our Court has not addressed whether the use of a flash bang is unreasonable in the execution of a knock-and-announce search warrant, although the Appellate Division has ventured into that territory. See State v. Robinson, 399 N.J.Super. 400, 415-17, 944 A.2d 718 (App.Div.2008) (finding use of flash bang to be inconsistent with reasonable execution of knock-and-announce search warrant in absence of showing of exigent circumstances when executing warrant), rev’d on other grounds, 200 N.J. 1, 974 A.2d 1057 (2009). In Robinson, this Court declined to address the use of a flash bang in the execution of a knock-and-announce search warrant. 200 N.J. at 22, 974 A.2d 1057. There, the police officers knocked and announced their presence, waited twenty to thirty seconds, breached the door, and deployed the flash bang. Id. at 11, 974 A.2d 1057. However, because the defendant’s argument about the use of a flash bang was raised for the first time on appeal, we did not address the issue, id. at 21-22, 974 A.2d 1057, and thus made no determination as to its reasonableness, ibid.
*458There is a scarcity of law directly on point to flash-bang usage in connection with knock-and-announce warrants. However, several cases, including one New Jersey case, State v. Fanelle, 385 N.J.Super. 518, 897 A.2d 1104 (App.Div.2006), address the use of a flash bang in the context of a no-knock search warrant. That said, the majority does not cite to a single case, in either state or federal court, where police used a flash bang prior to knocking and announcing themselves.
In Fanelle, supra, the Appellate Division addressed whether use of a flash bang was reasonable in the context of a no-knock warrant. 385 N.J.Super. at 528, 897 A.2d 1104. There, police officers used a flash bang in the execution of a search warrant for drugs at a residence. Id. at 524, 897 A.2d 1104. However, the record was unclear as to how the device was used during the search, and therefore the panel remanded for factual findings. Id. at 533, 897 A.2d 1104. On remand, the Law Division held that the use of several flash bangs made the search unreasonable, finding that it was unnecessary to use the devices even in the context of a no-knoek warrant. State v. Fanelle, 404 N.J.Super. 180, 192, 960 A.2d 825 (Law Div.2008) (on remand).
The Massachusetts Supreme Judicial Court also has addressed the use of a flash bang in the execution of a no-knock warrant. Commonwealth v. Gamer, 423 Mass. 735, 672 N.E.2d 510 (1996). In that case, the police obtained a no-knock warrant to search the apartment of a man who had allegedly committed a rape and robbery. Id. at 511. According to another individual’s statement, the man was armed with a sawed-off shotgun and another man involved in the crime had a handgun. Ibid. When executing the warrant, the police broke a window, threw the flash bang into a bedroom, and entered the home. Id. at 511. The court found that the use of the device in the execution of a no-knock warrant was reasonable given the safety risk posed by armed and dangerous criminals. Id. at 515.
New federal circuit courts have addressed the use of a flash bang in the execution of a knock-and-announce search warrant. *459In United States v. Myers, the police executed a search warrant on a residence where it was suspected that the defendant was running a large-scale marijuana operation. 106 F.3D 936, 938-39 (10th Cir.1997). The defendant had prior convictions for burglary, theft, cocaine trafficking, and possession of a firebomb. Id. at 938. The police knocked and announced, waited ten seconds, battered down the door, and threw a flash bang into the living room. Id. at 939. The court reasoned that while the police “actions in this case come dangerously close to a Fourth Amendment violation, we cannot say their actions were objectively unreasonable given.... [the defendant’s] history of illegal drug trafficking, and ... [his prior conviction] for a fire bombing incident.” Id. at 940.
The Seventh Circuit also has found no violation of the Fourth Amendment prohibition against unreasonable searches in the use of a flash bang in the execution of a knock-and-announce search warrant where the device was deployed after entering the residence. See United States v. Jones, 214 F.3d 836, 838 (7th Cir.2000) (finding that evidence should not be suppressed where flash bang was used after entering residence based on inevitable discovery doctrine); United States v. Folks, 236 F.3d 384, 388 (7th Cir.2001) (same); United States v. Morris, 349 F.3d 1009, 1013 (7th Cir.2003) (same). However, in each of the Seventh Circuit cases, the flash bang was used after the police officers properly knocked, announced their presence, and waited before entering the residence, throwing the flash-bang device to secure safe entry into perceived dangerous premises. See Jones, 214 F.3d at 837; Folks, 236 F.3d at 387; Morris, 349 F.3d at 1011.
The present case is distinguishable from all of the above state and federal cases. Unlike those scenarios, the police officers here used a flash bang before they even attempted to knock and announce their presence when executing a warrant to search defendant’s home. The actual knocking and announcing that took place at both doors to defendant’s home came after officers already had used the flash bang. The use of the device to create a diversion before even knocking or announcing makes this search *460resemble a surprise no-knoek search. Importantly, the police here point to no perceived on-the-scene danger to which they were reacting in the execution of their approved knock-and-announce warrant. Had they done so, I would view this case differently and would be joining my colleagues in the majority.
On the other hand, if the police wished to avoid the requirement of knocking and announcing due to safety concerns known in advance, the State should have sought reconsideration from the warrant-issuing court or, as the Appellate Division noted, filed an emergent appeal on its application for a no-knock search warrant. The State chose not to do so. In fact, the State accepted the knock-and-announce warrant and put the execution of the warrant in the lowest category of risk on the risk assessment matrix, but still proceeded to use twelve police officers with a pre-planned flash bang before announcing its presence.
The police activity in this matter strikes me as excessive. In my judgment, the police execution of this warrant was performed using unreasonable means. The police knew that defendant lived with his elderly parents and was often engaging in drug transactions out in the open — in the driveway in front of his garage. While I acknowledge that defendant’s father had licensed firearms in the residence, the police were still under an obligation to act reasonably when executing the knock-and-announce warrant. I therefore respectfully disagree with the majority that this search should be upheld.
As to the appropriate remedy, we have invalidated searches that were conducted by unreasonable means inconsistent with the knock-and-announce requirement. See Johnson, supra, 168 N.J. at 623, 775 A.2d 1273. This Court has not yet abandoned its decision in Johnson, which was premised on our interpretation of the requirements of the Fourth Amendment as well as our own State Constitution’s analog. See id. at 625, 775 A.2d 1273. Although the United States Supreme Court recently decided not to apply the exclusionary rule to warrant violations in Hudson v. *461Michigan,2 our Court has not embraced Hudson’s approach to date. See State v. Rodriguez, 399 N.J.Super. 192, 205, 943 A.2d 901 (App.Div.2008) (opining that Hudson should not be adopted in this state). Until Johnson is reconsidered by this Court, I adhere to its protective approach when evaluating the reasonableness of a search warrant’s execution. I therefore would apply the same remedy as in Johnson: suppression of the evidence.
III.
For the reasons expressed, I respectfully dissent. I would affirm the judgment of the Appellate Division and suppress the evidence seized in this search.
For reversal and reinstatement — Chief Justice RABNER and Justices ALBIN, HOENS, PATTERSON, RODRÍGUEZ (t/a) and CUFF (t/a) — 6.
For dissent — Justice LaVECCHIA — 1.

 Throwing a flash-bang device towards defendant when he already was standing outside the garage seems likely to cause exactly the opposite consequence than the one ostensibly sought by the police. In fact, it did result in defendant retreating into the garage.


 547 U.S. 586, 599-602, 126 S.Ct. 2159, 2168-70, 165 L.Ed.2d 56, 69-71 (2006) (holding that exclusionary rule does not apply to knock-and-announce violations).